Fourth Court of Appeals
                             San Antonio, Texas
                                  JUDGMENT
                                No. 04-16-00402-CR

                       EX PARTE ROBERTO GOMEZ JR.

             From the 186th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2016CR4743
                   Honorable Andrew Carruthers, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED AS MOOT.

   SIGNED October 5, 2016.


                                          _________________________________
                                          Sandee Bryan Marion, Chief Justice